In the petition for transfer to this court petitioner does not complain of the giving of the instructions set out in the opinion of the district court of appeal, but contends that the verdict is excessive and that the death was not proximately caused by the injury.
These points are satisfactorily determined by the district court of appeal and that court also correctly answers the *Page 700 
objections made by petitioner to the instructions set out in that opinion.
We do not wish, however, to be understood as approving those instructions. The measure of damages for injuries to result in the future is well settled. (See sec. 3283, Civ. Code; also,Saylor v. Taylor, 42 Cal.App. 474 [183 P. 843]; Melone v.Sierra Ry. Co., 151 Cal. 113 [91 P. 522]; Walker v. SouthernPac. Co., 162 Cal. 121 [121 P. 369]; Wiley v. Young, 178 Cal. 681
[174 P. 316]; Richman v. San Francisco etc. Ry., 180 Cal. 454
[181 P. 769].)
The petition is denied.